DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22, 2021 and November 16, 2021 have been considered and made of record.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract in the instant Application exceeds the maximum 150 word limit.  Correction is required.  See MPEP § 608.01(b). 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	“a discharge mechanism” in claim 1; and “recovery mechanism” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "an opening of a suction tube". However, it is unclear whether the suction tube is a required element of the claimed apparatus. Further clarification is requested and appropriate correction is required. 	Claims 2-7 are rejected by virtue of their dependency upon a rejected base claim.
The term “close” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the suction tube needs to be to the liquid surface to meet the claimed invention.
Claim 5 recites the limitation "the first end portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The “first end portion” has not previously defined in the claims. It is suggested to amend to --- a first end portion – or define the first end portion earlier in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinell et al (US 4,591,445) (hereinafter “Spinell”).
Regarding claim 1, Spinell discloses a perfusion culture apparatus comprising:  	a centrifugal separation tank a centrifuging a culture solution delivered from a culture tank (FIGS. 1 and 2: container 21; col. 5, ll. 56-60), and  	a discharge mechanism capable of discharging a centrifugation supernatant of the culture solution from the centrifugal separation tank (FIGS. 1 and 2: suction pipette tube (41) having an opening; col. 6, ll. 24-54),  	wherein the centrifugal separation tank has a cylindrical inner wall surface and is configured to centrifuge the culture solution by rotating about a center axis of the inner structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the centrifugal separation tank and discharge mechanism but rather only define how the centrifugal separation tank and discharge mechanism may be used. The prior art discloses all of the structural features of the claimed the centrifugal separation tank and discharge mechanism and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, it is noted that the limitation “wherein a centrifuging process of the culture solution is carried out while delivering the culture solution to the centrifugal separation tank” is directed to a process and not directed to the structural features of the apparatus. The perfusion culture apparatus of Spinell is structurally the same as the instant perfusion culture apparatus, and thus fully capable of performing the claimed process.
Regarding claim 3,
Regarding claim 4, Spinell further discloses a housing for storing the centrifugal separation tank configured to allow introduction of sterile air (FIG. 1: housing 30 having a tube 52 configured to introduce air into the container; col. 6, line 55 to col. 7, line 2).
Regarding claim 5, Spinell further disclose wherein the suction tube is configured to allow adjustment of a distance between a first end portion and the inner wall surface (tube 41 can be arranged adjacent or remote from the inner wall surface; col. 4, ll. 25-31).
Regarding claim 6, Spinell further disclose wherein the suction tube is configured to allow the opening to move toward the inner wall surface while suctioning the air (tube 41 can be arranged adjacent or remote from the inner wall surface; the opening of the tube 41 can suction fluid from the container including air; col. 4, ll. 25-31).
Regarding claim 7, Spinell further disclose a recovery mechanism for recovering a residue of the culture solution from the rotation tank (suction tube 41 is coupled to an external tubing (via fitting (42)) that is coupled to a container; col. 8, line 56 to col. 9, line 2).
Regarding claim 8, Spinell discloses a centrifugal separator comprising:  	a centrifugal separation tank a centrifuging processing solution (FIGS. 1 and 2: container 21; col. 5, ll. 56-60), and  	a discharge mechanism capable of discharging a centrifugation supernatant of the processing solution (FIGS. 1 and 2: suction pipette tube (41) having an opening; col. 6, ll. 24-54),  	wherein the centrifugal separation tank has a cylindrical inner wall surface and is structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the centrifugal separation tank and discharge mechanism but rather only define how the centrifugal separation tank and discharge mechanism may be used. The prior art discloses all of the structural features of the claimed the centrifugal separation tank and discharge mechanism and thus since the structure is the same, the claimed functions are apparent.
Therefore, Spinell meets and anticipates the limitations set forth in claims 1-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799